OPINION AND ORDER
Applicant, Christopher J. Heavens, whose Bar roster address is Charleston, West Virginia, was admitted to the practice of law in Kentucky on October 28, 1999. By order of this Court, he was suspended on December 18, 2001, for failure to comply with CLE requirements pursuant to SCR 3.669. He now seeks restoration of Bar membership pursuant to SCR 3.500.
SCR 3.500(1) provides, in pertinent part, that a member of the bar “suspended for failure to comply with continuing legal education requirements as provided by SCR 3.661, and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director, tendering a fee of $250.00, and payment of dues for current year and all back years.”
Applicant has been suspended for less than five years. Further, he has completed all necessary forms and has tendered the $250.00 fee, as well as all back dues. Applicant has been certified by the Director of the CLE Commission as having completed the required CLE credits through the end of the current educational year ending June 30, 2003. As such, the Board of Governors recommended by a vote of 17-1 that this Court grant the application.
Accordingly, the application for restoration filed by Christopher J. Heavens is hereby granted.
All concur.
ENTERED: April 24, 2003.
/s/ Joseph E. Lambert Chief Justice